    Case 0:19-cv-62438-RAR Document 1-2 Entered on FLSD Docket 10/01/2019 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       SouthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Florida


                        ANITA JAIRAM                                 )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No.
                                                                     )
             COLOURPOP COSMETICS, LLC                                )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) COLOURPOP COSMETICS, LLC
                                           Registered Agent:
                                           CT Corporation System
                                           818 West Seventh Street, Suite 930
                                           Los Angeles, CA 90017



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Manuel S. Hiraldo, Esq.
                                           401 E. Las Olas Boulevard, Suite 1400
                                           Ft. Lauderdale, Florida 33301
                                           mhiraldo@hiraldolaw.com
                                           (t) 954.400.4713


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
